 In the Matter of RADIANT MILLS COMPANY, A CORPORATIONand J. R.SCARBROUGH AND GEORGE SPISAKCase No. CD. Decided March 4,1936Hosiery Industry-Interference,Restraint or Coerezon:propaganda againstunion-Disorimanahon.lay-off; non-reinstatement following lay-off prior toJuly 5,1935-Reinstatement Ordered-Back Pay:awarded.Mr. Nathan Wittfor the Board.Fauver & Fauver,byMr. King Fauver,of Elyria, Ohio, andFrankel d Frankel,byMr. Philip Frankel,of Cleveland, Ohio, forrespondent.Mr. Charles B. Drake,of Cleveland, Ohio, for American Federa-tion of Hosiery Workers.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEIn October, 1935, J. R. Scarbrough and George Spisak, hereinaftersometimesreferred to as complainants, filed with the Regional Di-rector of the National Labor Relations Board for the Eighth Regiona charge that the Radiant Mills Co., Inc. had engaged in and wasengaging in unfair labor practices contrary to the National LaborRelations Act.On November 5, 1935 the Board issued a complaintagainst the Radiant Mills Co., Inc., hereinafter sometimes referredto as the respondent, said complaint being signed by the RegionalDirector for the Eighth Region and alleging that the respondent hadcommitted unfair labor practices affecting commerce within the mean-ing of Section 8, subdivisions (1) and (3), and Section 2, subdivisions(6) and (7) of the National Labor Relations Act. In respect to theunfair labor practices, the complainant alleged, in substance, that therespondent, by L. B. Iglauer, its secretary, treasurer and manager,on August 26, 1935 discharged J. R. Scarbrough and George Spisak,knitters employed by the respondent at its plant in Elyria, Ohio, forthe reason that they had joined and assisted a labor organizationknown as American Federation of Hosiery Workers, Local No. 114.The complaint and accompanying Notice of Hearing were servedon November 5, 1935, on the complainants and the respondent in ac-cordance with National Labor Relations Board Rules and Regula-274 DECISIONS AND ORDERS275tions-Series 1, Article V.The respondent filed a motion to dismissthe complaint on the ground of the unconstitutionality of the Act asapplied to the respondent and on the further ground that the com-plainants were not employees of the respondent on or after July 5.1935, the date on which the Act became effective.Without prejudiceto its rights under such motion to dismiss, the respondent also filed ananswer in which it denied the principal allegations of the complaintand repeated the contentions urged in its motion to dismiss.OnNovember 14 and 15, 1935, a hearing was held at Cleveland, Ohioby William R. Walsh, the Trial Examiner designated by the Board,and testimony was taken.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded to the parties.Upon motion of the attorneyfor the Board, acquiesced in by the attorney for the respondent, thecomplaint was amended by changing the name of the respondent from"Radiant Mills Co., Inc." to "Radiant Mills Company" so as to makethe name conform to that on its charter.During the hearing therespondent again moved to dismiss the complaint and a ruling wasreserved by the Trial Examiner.At the conclusion of the hearing,both attorneys presented oral arguments to the Trial Examiner, andlater the attorney for the respondent filed a written brief.On December 16, 1935, the Board, pursuant to Section 35, ArticleII of its Rules and Regulations-Series 1, directed that the proceedingbe transferred to and continued before it.FINDINGS OF FACT1.RADIANTMILLS COMPANYThe Radiant Mills Company is an Ohio corporation which ownsand operates at Elyria, Ohio a plant for the manufacture, distribu-tion and sale of ladies' hosiery.The raw materials and other articlesused by the respondent in the manufacture of such hosiery-mainlyrayon, silk, cotton, paper boxes, paper, dye stuffs, chemicals, needlesand machines-are obtained practically entirely from points outsideof the state of Ohio.A compilation prepared by the respondentcovering the period from January 1, 1935 to October 31, 1935 showsthat 87.1% of such materials came from the states of Connecticut,Illinois,Kentucky, Massachusetts, New York, North Carolina, Penn-sylvania, Tennessee and Virginia, the specific articles and amountsthereof obtained from each state being indicated in the compilation,whereas only 12.9% was obtained in Ohio. The ladies' seamlesshosiery manufactured by the respondent is sold by it locally, throughits salesmen on the road, and through a sales agency.The respond-ent'smerchandise is sold by this agency through its New York and 276NATIONALLABOR RELATIONS BOARDChicago offices.A compilation prepared by the respondent coveringits total sales for the period from January 1, 1935 to October 31,1935 shows that 82.8% of its products was sold to customers in statesother than the state of Ohio, the principal states being Michigan,New York, Pennsylvania, Illinois and Minnesota. In that period therespondent sold $159,816.95 worth of hosiery.About 60% of themerchandise is marketed under the brand of the respondent and theremainder under the brands of some of its customers.Both the rawmaterials received and the hosiery sold are delivered on the basis ofF. O. B. the plant.About 85 persons are employed by the respondent,itsweekly payroll averaging between twelve and fourteen hundreddollars.II.THE UNFAIR LABOR PRACTICESThe complaint alleges, and the answer denies, that the respondenton August 26, 1935 discharged J. R. Scarbrough and George Spisakbecause of their membership in Local No. 114 of the American Fed-eration of Hosiery Workers and their activities in connection withthat Union. In order to decide between the opposing contentions, itis necessary to consider the background of events against which thealleged discharges occurred.SeeIn The Matter of Pennsylvania,Greyhound Lines, Inc.,decided December 7, 1935.On May 18, 1935 a number of the respondent's employees attendeda meeting at which Local No. 114 of the American Federation ofLabor was organized.This organization is a labor organizationwithin the meaning of the Act. Practically the entire attendance atthe meeting, and consequently the membership of the new Local, wascomposed of employees working on the night shift.Martin, one ofthe employees who attended the meeting, that day informed Iglauer,secretary-treasurer and manager of the respondent, of the meetingand of those who had attended. Scarbrough and Spisak attendedthis meeting and became members of the Local.On May 20, a Monday and the next working day, Iglauer ad-dressed the night shift.The formation of the Union had clearlydisturbed him and he was somewhat excited when he spoke.He saidhe understood that they had attended the Union meeting and he thenspoke in a very deprecatory fashion about the American FederationofHosieryWorkers.The history of that Union, as he viewed it,was described to his employees.He said that it had been very un-successful in Pennsylvania, that the Labor Board had decided againstit in Indianapolis, that in other areas its activities had forced plantsto close, and finally that its organizers were reds and communists andhe would not stand for such a Union in his plant. The night shiftwas then informed that because of a lack of orders it was being laidoff temporarily.On the same day a notice was posted on the bulle- DECISIONS AND ORDERS277tin board in the plant stating that the plant's policy has always beenthat of the open shop and that no employee need join a union orpay dues to any organization to hold his job. Scarbrough and Spisakwere knitters on the night shift and were laid off with the rest.The short time elapsing between the formation of the Local andthe lay off, the undeniable anti-union tenor of the speech precedingthe lay off, and the fact that this was the first union activity at theplant all compel the conclusion that the lay-off was intended to in-timidate the night shift and thus discourage union organization.OnMay 26, a Sunday, Scarbrough and Spisak in the company of or-ganizers for the Union visited some of the employees of the respond-ent at their homes and attempted to persuade them to join the Union.However, after this date there was apparently little active solicita-tion since the Union did not want to jeopardize the jobs of itsmembers.The May 20th lay off lasted for about one to two weeks.Whenthe night shift returned to work and for a number of weeks there-after they found near the time clock a number of copies of issues of"The Hosiery Examiner", the official bi-weekly publication of theBerks County Hosiery Employees Associations.These containednumerous articles viciously attacking the American Federation ofHosieryWorkers and its leaders.The unrestrained anti-union biasand the consequent distortion of facts in these articles are obvious.The copies had been placed near the time clock by Iglauer.On June 14, 1935, a Friday, the entire night shift was again laidoff for the stated reason of a lack of orders.Randolph, the super-intendent, so informed Scarbrough, Spisak and Broda, the threeknitters on the night shift, stating that there were no orders andthat they were therefore being laid off.This lay off was apparentlynot related to the Union question but was prompted by a shortageof work.At this point the testimony of Iglauer and the complainants is tosome extent contradictory.Iglauer states that he saw Scarbroughand Spisak in his office on June 14 and informed them that the nightshift was being discontinued because it was unprofitable and thatthey were "through" and so "should get other jobs".He accusedthem of carelessness in the operation of the machines.However, heconcluded the conversation by stating that he had been trying toobtain a large rush order and that he might be able to give themmore work, so that they should return on Tuesday next. Iglauer'ssecretary, who stated she was in the office at the time, corroboratedthis conversation, testifying that Iglauer had informed the two menthat "there was nothing for them to depend on there".Both Scar-brough and Spisak deny that they spoke to Iglauer on June 14. 278NATIONAL LABOR RELATIONS BOARDIglauer testified he again spoke to Spisak on Tuesday of the next-week and said that, "You better grab the first thing you can grab,because you have nothing to look forward to here". Spisak did nottestify regarding any such meeting.Both Spisak and Scarbroughtestified that they spoke to Iglauer in his office on June 21, at whichtime they asked him if he could inform them when they would returnto work and whether they could share the work with the day shift.They stated he said that was impossible.At no point in the conversa-tion, according to their testimony, did he complain of their work.Spisak at this time obtained his pay check for the last week he hadworked.Iglauer denies that he saw the men at this time, though hissecretary testified Spisak did obtain his check on that day. Scar-brough's check was mailed to him on June 28, the accompanyingletter (Board Exhibit 4) reading in part as follows :"We asked you to come in last Tuesday for further informa-tion as to the probability of putting back the night shift.Busi-ness has since made a decided turn for the worse and there isno hope now of resuming that operation.We therefore suggestthat you immediately take the job you mentioned in the peachorchard".In the meantime, Scarbrough and Spisak had been elected on June15, president and vice-president, respectively, of the Local. In thesucceeding months they stopped at the plant or spoke to the superin-tendent or foreman several times to inquire when they would beable to return to work.At the end of July the respondent decided to resume the opera-tion of the night shift. It accordingly asked the men employed onthat shift to return to work.At the time of the lay off there werethree knitters working on the night shift-Scarbrough, Spisak andBroda.The last named had obtained a job elsewhere and did notreturn when the night shift again commenced operations.Scar-brough and Spisak were not recalled by the respondent. Insteadthe respondent commenced to hire new and inexperienced young menas knitters.Two were hired on July 29. Another was hired sometime in August but only remained for a few weeks.A third knitterwas hired on August 30 in his place.Two more were employed inthe middle of September and another at the end of October, as oneof those hired on July 29 had quit.Thus, at the time of the hearingfive knitters were employed by the respondent on the night shift.All of the new knitters.were inexperienced young men who hadto be trained. Iglauer stated that this was the result of his de-cision to inaugurate a new policy in regard to the night shift.Hebelieved that young men were more desirable operators, since theolder men who had worked long in the trade had become set in their DECISIONS AND ORDERS279ways and were prone to becareless and lax intheir work.The new"knitters each operated about 25 machinesas comparedto 30 forcomplainants.Scarbrough, who was 37 years ofage, had been employedas a knitterin other mills before he com-menced his employ with the respondent in 1928.He worked for therespondent until 1930, returnedin 1932and had worked steadilyuntil theJune 14 lay off. Spisak, who was about 34 or 35 years ofage, had entered the employ of the respondent in 1927, worked for.a few monthsand left.He returned in 1931 andwas laid off aftera few months.He was again employed in 1933 and had workeduntil the lay off in 1935.The respondent's officials testified that the,policy decision stated above was made sometime in June or July.It waslimited to the knitters on the night shift and did not extend tothe other departments.Scarbrough and Spisak applied on August 26 to Iglauer to ascer-tain if there was work for them.Both stated they had not knownof the resumption of the night shift until the middle of August.Their testimony as regards this conference is at variance with thatof Iglauer's.They stated they asked him why they were not backat work and he replied that they' ,had been too friendly with theUnion organizers.Their work was said to be satisfactory and hehad no complaint against them on that score. Iglauer testified thatthey opened the meeting by asking why they had been fired.Hereplied that their inefficiency and careless work had been the causeand not their connection with the organizers as they supposed.Hissecretary testified similarly.Scarbrough and Spisak had no furthermeetingswith the respondent.Scarbrough has not worked sincethat time and has not earned any money.' Spisak commenced towork for the Works Progress Administration on November 7 at therate of$12.00 a week.As ,regards the efficiency of the two complainants, the record con-tains alarge amount of conflicting testimony.Both testified thatneither Iglauer nor Randolph, the superintendent, had complainedabout their work in the past year.Collins, a machine fixer on thenight shift who had a status roughly equivalent to that offoremanof the knitters, testified they were "good" workers.True, he ineffect testified, they at times performed poor work, but so did theother men and these two were no different from the average in thisrespect.He had never complained about them to Randolph orIglauer.Randolph testified that they both had once been "prettygood" workers but that they had steadily become worse in the past1Scarbrough in July,August, September and October received relief from the Soldiers'Relief Commission of Lorain County and the city of ElyriaHowever,this was not workrelief and is therefore not considered.97571-36-vol. 1-19 280NATIONAL LABOR RELATIONS BOARDyear.'He had complained to Iglauer several times about their care-lesswork.Both he and Iglauer testified to a number of isolatedpetty infractions of working rules covering a period of over a yearof a nature that are committed by practically every worker-at onetime changing the yarn on the machine in violation of orders, leav-ing the machine unattended, going out for a smoke, a practice appar-ently indulged in by many of the workers on the night shift, and soon.Many of these incidents seemed to have been assiduously culledby Iglauer asex post factoreasons for the discharges.More signifi-cant, two of the employees whose duties consisted of inspecting thework of the knitters testified in regard to the work of the complain-ants.One stated that their work was "very bad" and that shecomplained to Randolph "every night about it".The other statedthat their work was "terrible"-if a good batch came through shethought "they were sick".The work had always been "terriblymixed up" for two years and she had complained to Randolph andIglauer.The respondent contends that the complainants were discharged onJune 14, 1935, and consequently were not its employees on and afterJuly 5, 1935, the date on which the National Labor Relations Actbecame effective.Such a contention, even if sustained by the facts,would not dispose of the case for aside from the matter of variancewith the complaint there would still remain the question of whetherthe respondent had refused on August 26 and thereafter to employthe complainants because of their union membership or activity.Such a refusal to hire would be unlawful under Section 8, subdivi-sion (3) of the Act.However the respondent's contention is not sup-ported by the record since the evidence clearly points to a lay offon June 14 and not a discharge. It is admitted that all of the otheremployees on the night shift were laid off. If the respondent in-tended to single out Scarbrough and Spisak from the others and todischarge them it is reasonable to expect that it would have madeits intentions clear, especially since it was at that time free to dis-charge them even for union activity.But, turning to the evidence,we find that there is nothing to indicate that they were discharged.Randolph, the superintendent, informed them as he informed otherson the night shift that they were being laid off because of a lack oforders.Although he took the stand he did not contradict the testi-mony of the complainants on this point.While contradiction existsas regards the time and content of Iglauer's conversations with thecomplainants at this period, the contradiction is here of no momentsince on his testimony everything that Iglauer said is more consistentwith a lay off than with a discharge.He did not once use the word"discharge."Consequently, on these facts we find that the. com- DECISIONS AND ORDERS281plamants were not discharged on June 14 but were merely laid off,so that they continued to be employees of the respondent.The respondent's contention thus being unsound the controllingquestion in this case is whether the failure of the respondent to recallthe complainants to work when the night shift resumed operationsand .to reinstate them to active employment on August 26 when theythemselves applied was caused by their union membership or activityand was therefore an unfair labor practice.The complainants wereamong the leaders in the development of the Local formed at therespondent's plant.They had attended the meeting of May 18. Theywere active in the solicitation of members for the Local and had Ac-companied the Union organizers on their visits to the homes of someof respondent's employees.They held the offices of president andvice-president in the Local.Most of this activity was known to therespondent.So much for the character of the employees who havebeen discharged.When we turn to the employer who discharged themwe find a company obviously possessed of a determined anti-unionhostility.Iglauer's speech of May 20 is unmistakable evidence of hisfear of union organization in the plant and thus of his antagonismtoward the Local which was beginning to take root.His first reactionwas to intimidate those who are assisting its growth and he expressedit by immediately laying off the entire night shift.Distorted propa-ganda was then placed before them in an effort to influence theirminds against the Local.These acts were not without some measureof success for the Local ceased its organizing activities in order toprotect its members from possible loss of their jobs.However, Scar-brough and Spisak still remained-but only for a while. For whenthe lay off of their shift had ended they were not called back to workand new men were given their jobs.When we consider the uniontactivity of the two men in conjunction with the anti-union hostility-of the respondent, the inference is clear that the failure to recallthem, and later the failure to reinstate them despite direct request;were due to their union membership and activity and the consequentdesire of the respondent to be rid of them in an effort to defeat unionorganization within its plant.The respondent claims that the inference is improper and that themen were discharged, if not on June 14 at some later date, partlyfor inefficiency and partly as a consequence of the institution of a newpolicy for the night shift, the two reasons being related.We cannotgive credence to these claims in the light of the record before us.These two men were considered good workers by their foreman. Theassertions of the respondent that their work was so "terrible" and "sovery bad" over a long period of time as to cause practically dailycomplaint is simply incredible of belief when it is remembered that0 282NATIONAL LABOR RELATIONS BOARDdespite all this these men were retained for over two years.Nor isthe asserted change of policy convincing in itself.This change ofpolicy-new and inexperienced young men for old-was not appli-cable to the entire night shift.Significantly, it was limited to theknitters on that shift, or in other words, it was limited to Scarbroughand Spisak.The most that can be said for the second claim is that itis plausible and under other circumstances might be convincing.Thechange of policy by itself and participated in by an employer whohad an open mind on the question of the organization of his em-ployees would merely be a reasonable exercise of the function ofmanagement.But that is not the case before us. "Motive is a per-suasive interpreter of equivocal conduct" and the Board may thusproperly view the activities of the respondent in the light of themanifest interest and purpose described above.2 So viewed, we feelthat the complainants were discharged in violation of the Act. Con-sequently, in the exercise of the power conferred upon the Board in.Section 10, subdivision (c) and to effectuate the policies of the Act,we order their reinstatement with back pay from August 26, the date,of their discharge.CONCLUDING FINDINGS OF FACT AND CONCLUSIONS OF LAWUpon the record in the case, the stenographic transcript of thehearing, and all the evidence, including oral testimony, documentaryand other evidence offered and received at the hearing, in additionto the above findings of fact, the following concluding findings of factare made :1.The respondent, Radiant Mills Company, is an Ohio corporationwhich owns and operates at Elyria, Ohio, a plant for the manufacture,distribution and sale of ladies' seamless hosiery.The respondentnormally employs about 85 employees on two shifts.2.The respondent purchases and obtains 87.1% of the raw mate-rials and other articles used in its manufacturing operations fromstates other than the State of Ohio.Of the hosiery manufactured atits plant, 82.8% is sold in states other than the State of Ohio, andthe remainder in the State of Ohio.3.The operations of the respondent, as described above, constitutea continuous flow of trade, traffic and commerce among the severalstates.4.The respondent, while engaged in the operations described above,oon June 14, 1935, as part of a temporary lay off of the night shift, laidoff J. R. Scarbrough and George Spisak, knitters employed by it onthat shift.2 Temas and New Orleans Ranlroad'Co. ^v.'Brotherhood of Railway&Steamship Clerks,281 U S. 548(1930). DECISIONS AND ORDERS283On August 26, 1935, the respondent, by L. B. Iglauer, its secre-tary-treasurer and manager, refused to reinstate to employment anddischarged J. R. Scarbrough and George Spisak for the reason, indi-'vidually, that each had joined and assisted a labor organization knownas American Federation of Hosiery Workers, Local No. 114.6.By the discharges described in paragraph 5 the respondent hasinterfered with, restrained and coerced its employees in the exercise,of the rights guaranteed in Section 7 of the National Labor RelationsAct.7.By the discharges described in paragraph 5 the respondent diddiscriminate in regard to tenure of employment and has thereby dis-couraged membership in the labor organization known as AmericanFederation of Hosiery Workers, Local No. 114.8.The aforesaid acts of respondent occurred in the course andcurrent of commerce among the several states and immediately affect'employees engaged in the course and current of such commerce.9.Interference by employers with the activities of employees injoining or assisting labor organizations leads and tends to lead tolabor disputes and other forms of industrial unrest which burden andobstruct commerce among the several states and the free flow thereof.Upon the basis of the foregoing the Board finds and concludesas a matter of law :(a)Respondent, by discharging J. R. Scarbrough and George,Spisak as above set forth, and each of them, has engaged in and isengaging in unfair labor practices affecting commerce within themeaning of Section 8, subdivision (1) and Section 2, subdivisions(6) and (7) of the National Labor Relations Act.. (b) Respondent, by discouraging membership in the labor organi-zation known as American Federation of Hosiery Workers, LocalNo. 114 by discharging J. R. Scarbrough and George Spisak, andeach of them, said discharges constituting discrimination in regardto tenure of employment, as above set forth, has engaged in and isengaging in unfair labor practices within the meaning of Section 8,subdivision (3) and Section 2, subdivisions (6) and (7) of the Na-tional Labor Relations Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Radiant Mills Company, and its officers and agents,shall :1.Cease and desist (a) from discharging or threatening to discharge any of its employees for the reason that such employees have X84NATIONAL LABOR RELATIONS BOARDjoined or assisted American Federation of Hosiery Workers, LocalNo. 114, and (b) from in any manner interfering with, restrainingor coercing its employees in the exercise of their rights to self or-ganization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take,the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to J. R. Scarbrough and George Spisak immediate andfull reinstatement, respectively, to their former positions, withoutprejudice to any rights and privileges previously enjoyed;(b)Make whole said J. R. Scarbrough and George Spisak for anyloss of pay they have suffered by reason of their discharge by pay-ment, respectively, of a sum of money equal to that which each wouldnormally have earned as wages during the period from August 26,1935 to the date of such offer of reinstatement, computed at the wagerate each was paid immediately prior to June 14, 1935, less in the caseof,George Spisak the amount which he has earned subsequent toAugust 26, 1935, as shown in the findings of fact;(c) Post immediately notices to its employees in conspicuous placesthroughout its plant stating (1) that the respondent will not dis--charge or in any manner discriminate against members of, or those,desiring to become members of, American Federation of HosieryWorkers, Local No. 114, or persons assisting said organization or.engaging in union activity, and (2) that such notices will remainposted for a period of at least thirty (30) consecutive days from thedate of posting.